DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-15 are pending.
Claim Objections
Claims 1-3 and 14 are objected to because of the following informalities:
On line 8 of claim 1, the Examiner suggests inserting --the-- after “of” for grammatical purposes.
On line 2 of claims 2 and 14, the Examiner suggests changing each occurrence of “150C” to --150°C-- to improve claim language clarity.
On line 1 of claim 3, the Examiner suggests inserting a period after “varnish” for grammatical purposes.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zennamo, Jr. US Patent 6,842,086 in view of Pagenkopf US 2015/0318097, as cited by the Applicant.
As per claim 4, Zennamo, Jr. discloses in Fig. 2 a tunable trap filter (e.g. two-pole notch filter therein) comprising: an adjustable inductor (e.g. variable inductor L1); and a capacitor (e.g. capacitor C1) in a series-type electrical connection with the adjustable inductor.
However, Zennamo, Jr. does not disclose the adjustable inductor including a toroidal core defining a plurality of gaps; a compressible gap material positioned in the gaps; at least one winding wound on the core; a force-applying structure operable to apply a force to the core to adjust the gaps and therefore an inductance of the adjustable inductor.
Pagenkopf discloses in Figs. 1-2 an adjustable inductor 10 including a toroidal core 14. Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have replaced each of the generic variable inductors within the two-pole notch filter of Zennamo, Jr. with the specific adjustable inductor of Pagenkopf as being an obvious art substitution of equivalence.
As an obvious consequence of the modification, the combination would have necessarily included: as per claim 1, the adjustable inductor including a toroidal core (e.g. core 14 of Pagenkopf) defining a plurality of gaps (e.g. gaps 18 of Pagenkopf); a compressible gap material (e.g. gap material 22 of Pagenkopf) positioned in the gaps; at least one winding (e.g. wound coil 30 of Pagenkopf) wound on the core; a force-applying structure (e.g. force-applying structure 26 of Pagenkopf) operable to apply a force to the core to adjust the gaps (Paragraph 21 of Pagenkopf; Clamp structure 26 adjusts the gaps 18.) and therefore an inductance of the adjustable inductor (Paragraph 37 of Pagenkopf; The clamp 26 (incorrectly labeled in the paragraph but correctly labeled in Fig. 6 of Pagenkopf) is adjusted to increase/decrease the inductance of the inductor.).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the above combination, as applied to claim 4, and further in view of D. W. Grant et al. US Patent 3,471,815.
As per claim 5, the above combination discloses the tunable trap filter of claim 4, but does not disclose wherein the inductance of the adjustable inductor is adjusted based on a variation of a capacitance of the capacitor.
However, Grant et al. exemplarily discloses a variable inductor 10 in Fig. 1 therein, where an inductance of the inductor is adjusted to match changes in capacitance of a capacitor 12 therein from inherent changes in .
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bernet et al. US Patent 5,949,664 in view of Pagenkopf US 2015/0318097, as cited by the Applicant.
As per claims 10-11, Bernet et al. discloses in Fig. 1a a three-phase matched filter inductor (e.g. three phase power system including filter inductors 49) comprising: a first inductor (e.g. top inductor 49) having a first inductance; a second inductor (e.g. middle inductor 49) having a second inductance; and a third inductor (e.g. bottom inductor 49) having a third inductance; wherein the first, second, and third inductances are matched after production of the first, second and third inductors (Col. 4 lines 35-36; Filter inductors 49 have equal or “matched” inductances Lf123.).
However, Bernet et al. does not disclose as per claim 10, the first, second, and third inductors being adjustable inductors and the first, second, and third inductances being variable inductances.
Pagenkopf discloses in Figs. 1-2 an adjustable inductor 10 including a toroidal core 14. Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have replaced each of the generic inductors 49 of Bernet with the specific adjustable inductor of Pagenkopf as being obvious art substitutions of equivalents.
As an obvious consequence of the modification, the combination would have necessarily included: as per claim 10, the first, second, and third inductors being adjustable inductors and the first, second, and third inductances being variable inductances; and as per claim 11, the adjustable inductor including a toroidal core defining a plurality of gaps; a compressible gap material positioned in the gaps; at least one winding wound on the core; a force-applying structure to apply a force to the core to adjust the gaps and therefore an inductance of the adjustable inductor (See above regarding claim 4 which recites the same limitations for the same description which has not been repeated for the sake of brevity.).
Allowable Subject Matter
Claims 1-3 are allowed.
Claims 6-9 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As per claim 1, the combination of Zennamo, Jr. in view of Pagenkopf discloses an adjustable inductor comprising all of the limitations recited therein (see above) EXCEPT a film substantially covering the adjustable inductor, the film configured to prevent movement of the force-applying structure when above a predetermined temperature threshold, and allow movement of the force-applying structure when below the predetermined threshold.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH PATEL whose telephone number is (571)272-0961. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH B PATEL/Primary Examiner, Art Unit 2843